Title: From John Adams to Benjamin Rush, 22 June 1809
From: Adams, John
To: Rush, Benjamin



Dear Sir,—
Quincy June 22. 1809.

A thousand thanks to Richard for his Auroras and ten thousand to you for your Letter of the 14th.
I am not subject to low spirits, but if I was one of your Letters would cure me at any time for a Month.
Voltaires Brain I shall never get out of mine. It will make me laugh whenever I think of it. The Jews and Nonotte have pickled his Brain in a more durable Manner and kept it in a more perfect state of Preservation than his Niece. I cannot help respecting in some degree however the wretch and his Brains too. There is something so fine and so wonderful about him. Why may we not believe that he and Hamilton too were converted in Articulo Mortis and admitted into Celestial Mansions? If so they will both be now thanking us for exposing the Turpitude of their Hearts and the Perversion of their Intellects in the state of their high health.
If “the Diversions of Quincy” were as scientifick and as useful as “the Diversions of Perley” I should never be ashamed of them. But
Pretty in amber to observe the Forms Of Flies and Wasps and Scrubs and Dirt and Worms;
The Things themselves are neither rich nor rare
But wonder! How the Devil they came there.
I am in a fair way to be examined upon Interrogatories by all the Lawyers and Politicians. But I must not be diverted from my Course by Wandering Lights.
John Adams.